Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sidebars beginning level with the top crossbar must be shown or the feature(s) canceled from the claim(s).  
[Wingdings font/0xE0]See corresponding 35 USC 112 rejections below.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12 and 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) (independent claim 1) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to independent claim 1, the new matter not supported by the original disclosure is the limitation that the sidebars “begin level with” the top crossbar. Examiner does not see where in the original specification the sidebars are described as beginning level with the top crossbar. Additionally, the drawings cannot be relied on for this feature as it is not clearly shown or identified where the sidebars and top crossbar are “level”. Examiner notes the original disclosure does not identify any beginning point of the sidebars, or identify at which point the sidebars and crossbar level. See corresponding 35 USC 112 (b) rejections below.
Dependent claims are rejected for being dependent upon a claim that includes claim limitations not supported in the original disclosure.
Applicant is required to cancel the new matter and reply to this office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites that the sidebars “begin level with and extend below the top crossbar”, rendering the claim generally indefinite and unclear. Examiner notes that as there is no beginning point identified for the sidebars, and no identified point of where the sidebars and top crossbar level. It appears that, based on the drawings alone, is there is no reference to this feature in the specification, applicant may be able to claim that a portion of the sidebars are substantially level with the top crossbar, or that they are substantially parallel. 
Applicant should carefully consider what is clearly disclosed in the original specification, drawings and claims prior to any future amendments.
Dependent claims are rejected for being dependent upon a rejected claim.
Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US pub 2009/0260920) in view of Callaghan et al. (US 7,194,358), is best understood in light of the above rejections.
Cummings discloses:
1. A personnel lift (figure 1) comprising: 
a vehicle chassis (11,13; figure 1); 
a lifting assembly (14) secured to the vehicle chassis (figure 1); 
a work platform (20; figures 2 & 5) attached to the lifting assembly (figure 1), the work platform including a floor structure (21; figure 2), a safety rail (22; figures 2 & 5) coupled with the floor structure and defining a personnel work area (figures 2 & 5), and a control panel area (see below), 
the control panel area including a sensor support bar (support bars on which pulleys 35 are mounted; see below) separate from the safety rail and having a top crossbar (see below) positioned above the safety rail and extending along a width dimension and sidebars (see below) that begin level with (as best understood substantially level with or substantially parallel with) and extend below the top crossbar and extend substantially perpendicularly from the top crossbar (see below), 
wherein the sidebars define a width of the control panel area (see below) and include respective bent sections (see below); 
a control box (23) disposed in the control panel area, the control box including an operator input implement (controls on 23), wherein the top crossbar is positioned above the control box (see below); 
driving components (25) cooperable with the lifting assembly for lifting and lowering the work platform ([0024]); 
a sensor (C1, C2 w/in 26) positioned adjacent the control panel area, the sensor including a transmitter unit (trip cord) mounted on one of the bent sections on one side of and above the control box (figures 2 & 5) and on a control box side of the sidebars and a receiver unit (32) mounted on the other of the bent sections on an opposite side of and above the control box and on the control box side of the sidebars; and 
a control system communicating with the driving components, the control box, and the sensor, the control system controlling operation of the driving components based on signals from the operator input implement and the sensor ([0024][Wingdings font/0xE0][0030] & figures 3-4).


    PNG
    media_image1.png
    642
    756
    media_image1.png
    Greyscale

Additional annotated image on next page

    PNG
    media_image2.png
    1448
    1090
    media_image2.png
    Greyscale

Cummings does not disclose the transmitter emitting a light beam across the control panel to the receiver unit.  
However, Callaghan et al teach the transmitter unit (30, 130; figures 1-2B) emitting a light beam (32,132) across the control panel/designated monitored area to the receiver unit (30, 130; figures 1-2B). 

    PNG
    media_image3.png
    839
    771
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    579
    775
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tripwire of Cummings with an infrared light beam system as taught by Callaghan et al. so as to provide a sensor/transmitter unit not susceptible to damage, fray and wear over time, as a tripwire would be.
2. wherein the control system is programmed to shut down the driving components when the light beam from the transmitter unit is not received by the receiver unit (Cummings [0030] and Callaghan et al. column 3, lines 10-15; both Cummings and Callaghan et al. teach the driving components shutting down when the transmitter is triggered/signal is interrupted).  
3. wherein the control system is programmed to modify operating parameters of the driving components when the light beam from the transmitter unit is not received by the receiver unit (Cummings [0030] and Callaghan et al. column 3, lines 10-15; both Cummings and Callaghan et al. teach the driving components shutting down when the transmitter is triggered/signal is interrupted).  
4. wherein the sensor comprises two receiver units that are positioned to receive the light beam from the transmitter unit (Callaghan et al figure 2B).  
5. wherein the control system is programmed to prevent operation of the driving components when one or both of the receiver units do not detect the light beam (Cummings [0030] and Callaghan et al. column 3, lines 10-15; both Cummings and Callaghan et al. teach the driving components shutting down when the transmitter is triggered/signal is interrupted).  
Re: claim 6:  Callaghan et al. also teaches wherein the sensor comprises two receiver units (see images above) that are positioned to receive the light beam from the transmitter unit, 
wherein the control system is programmed to prevent operation of the driving components when one or both of the receiver units do not detect the light beam (Cummings [0030] and Callaghan et al. column 3, lines 10-15; both Cummings and Callaghan et al. teach the driving components shutting down when the transmitter is triggered/signal is interrupted), and wherein the control system is programmed to automatically reverse a last operation by the driving components when one or both of the receiver units do not detect the light beam for a predetermined period of time (Cummings [0030] and Callaghan et al. column 3, lines 10-15; both Cummings and Callaghan et al. teach the driving components shutting down when the transmitter is triggered/signal is interrupted; the reverse operation would be from moving to not moving).  
Re: 7. While Callaghan et al. does not disclose the predetermined period of time is at most one second, examiner refers to MPEP 2144.05, II. A. Optimization within Prior Art Conditions or through Routine Experimentation, wherein it is explained that it is not inventive to discover the optimal or workable ranges by routine experimentation. Examiner notes that there would be a limited range of useful predetermined period time for detection and activation/response as waiting too long could allow for collision and injury to those in the lift and around, and too quickly could result in error of detection and shutting down.  

8. wherein the control system is programmed to prevent operation of the driving components when the receiver unit does not detect the light beam (Cummings [0030] and Callaghan et al. column 3, lines 10-15; both Cummings and Callaghan et al. teach the driving components shutting down when the transmitter is triggered/signal is interrupted).  
10. wherein the sensor comprises a first housing in which the transmitter unit is disposed and a second housing in which the receiver unit is disposed, wherein the first and second housings include respective clamps for attaching the housings to the safety rail (Callaghan et al. 106).  
11. further comprising a window opening (Callaghan et al. opening that 133 is positioned in) in each of the first and second housings (Callaghan et al. figures 2A-3B) and a window (Callaghan et al. 133) disposed in each of the window openings, wherein the windows are positioned adjacent the transmitter unit and the receiver unit (Callaghan et al. figures 2A-3B), respectively.  
12. wherein the windows protrude from a surface of the housings (Callaghan et al. figures 2A-3B).  
17. wherein the transmitter unit is a first transmitter unit, and wherein the receiver unit is a first receiver unit, wherein the sensor comprises a housing for each of the first transmitter unit and the first receiver unit (Callaghan et al figures 1-3B; transmitter receiver units detecting horizontally), the housings being attachable to the safety rail (Callaghan et al. figures 1-3B), and a warning system (A, 610, figure 10), the warning system including: a second transmitter unit disposed in one of the housings (transmitter detecting upward); a second receiver unit disposed in the other of the housings (receiver/detection unit of vertical sensor), the second transmitter unit emitting a second light beam across the control panel area/designated monitor area) to the second receiver unit (vertical up/down), wherein the second transmitter unit and the second receiver unit are positioned on an operator side of the first transmitter unit and the first receiver unit, respectively, such that in use, when an operator on the work platform is impacted by an overhead obstacle, the operator will interrupt the second light beam before interrupting the first light beam (Callaghan et al. figure 10); and an indicator lamp, wherein the second transmitter unit emits a second light beam across the control panel area to the second receiver unit, and wherein the controller is programmed to change the indicator lamp when the second light beam from the second transmitter unit is not received by the second receiver unit (Callaghan et al. figures 7, 10 and 11).  
18. further comprising a controller communicating with the sensor and cooperable with driving components of the aerial work platform, the controller being programmed to control operation of the driving components based on signals from the sensor (Callaghan et al. figures 7, 9, 10, 11).   

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings and Callaghan et al. as applied to claims 1 and 8 above, and further in view of Pike et al (US 4,979,588). Neither Cummings nor Callaghan et al. teach in override switch to permit driving after possible detection of an object.
However, Pike et al. teach further comprising an override switch (108; figure 5), the override switch communicating with the control system to permit operation of the driving components at creep speed despite that the receiver unit does not detect the light beam (col. 6, lines 1-5).  
Therefore, it would have been obvious to one of ordinary skill in the art effective filing date of the claimed invention to provide the personal lift of Cummings with an override switch as taught by Pike et al. so as to allow a user to restart the driving system and correct position and/or direction of the work platform after detection of an obstacle.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634